DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       MUSHTAQ AHMED MIAN and YASMIN MUSHTAQ MIAN,
                       Appellants,

                                     v.

           HERRON BAY COMMUNITY ASSOCIATION INC.,
                         Appellee.

                               No. 4D17-3147

                               [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 15-011836 CACE
05.

   Gregory M. Ochalek, P.L.L.C., Miami Gardens, for appellants.

   Shelley J. Murray of Straley & Otto, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.